IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00328-CR

BROCK CORDEL CUERINGTON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 14-01969-CRF-361


                            ABATEMENT ORDER

       The reporter’s record was filed with this Court on January 24, 2019; however,

State’s Exhibit 22, a body camera video, is still not viewable by this Court, despite various

attempts to remedy the issue.

       Accordingly, this appeal is ABATED to the trial court to, within 21 days from the

date of this Order, oversee the filing of a copy of State’s Exhibit 22 in a format that is

viewable after it has been uploaded/filed via the clerk/reporter portal into the Court’s

case management software, a.k.a. TAMES.            If this is functionally impractical to
accomplish, then the trial court is ordered to oversee the transfer of State’s Exhibit 22 to

a format that is viewable on any modern DVD player or computer drive without any

other proprietary software and labeled to identify the specific software needed to view

the file.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed May 22, 2019




Cuerington v. State                                                                   Page 2